Citation Nr: 1115355	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-19 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).  













INTRODUCTION

The Veteran served on active duty from November 1, 1978, to December 29, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida. 

This matter was previously before the Board in January 2010, at which time it was remanded for further development.  It is now ready for disposition.

As a procedural matter, the Board notes that the Veteran is currently incarcerated.  His legal counsel for the events concerning this incarceration has submitted statements in support of his claim.  However, his legal counsel has not asserted that he is acting as a representative for the Veteran in this matter, nor does the Board construe his statements as such.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a low back disorder is related to active duty service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a low back disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, after reviewing the relevant evidence of record, the Board concludes that service connection for a low back disorder should be granted.  As an initial matter, the Veteran's service treatment records clearly indicate that he experienced an accident while in service that caused him low back symptomatology.  Specifically, in November 1978, he fell down a flight of stairs, which led to immediate complaints of low back pain and guarded movements, and caused him to be hospitalized for approximately eight days.  While he left active duty only shortly thereafter, no end of service examination was available.

The next indication of a low back disorder was not evident in the record until April 1984, where an X-ray of the spine indicated anterior wedging of the L1 vertebra that the radiologist stated was "apparently due to [a] previous injury as indicated by the history."  Additionally, in October 2010, he was also diagnosed with osteoarthritis of the spine.  

Most significantly, the Veteran underwent an examination by a private physician in June 2010 that addressed the current claim on appeal.  There, the physician observed diminished deep tendon reflexes in both feet and a limited range of motion, leading to a diagnosis of degenerative changes with the lower vertebral column impinging on the spinal nerves.  Based on the Veteran's history of symptoms, the physician concluded that they were secondary to posttraumatic degenerative changes arising from his 1978 accident.  

A review of this examination does not indicate that the physician had the benefit of reviewing the claims file, and was instead based on the Veteran's own account of his medical history.  On such occasions, the Board is not obligated to accept medical opinions premised on a Veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the statements of the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by the Veteran previously found to be inaccurate).  In this case, it does not appear that the Veteran was inaccurate in reciting his own medical history.  Moreover, his recitation of his medical history is corroborated at least in part by statements and testimony provided by different family members.  

In order to sufficiently develop the evidence of record, the Board directed in its January 2010 Remand that the Veteran be scheduled for a VA examination to address this disorder.  However, the assigned VA examiner was unable to provide this examination due to the Veteran's incarceration and concerns of adequate guarding of the Veteran.  Thus, while a VA examination might have been of significant probative value, the Board determines that continuing to require this examination would be, at this point, more prejudicial than not to the Veteran's claim as there is no negative medical opinion evidence.  Here, because the only medical opinion evidence supports the Veteran's claim, service connection for a low back disorder is warranted.  In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Therefore, given the probative value of the examination provided by the private examiner in June 2010, the Board determines that the weight of the evidence for this claim is at least in equipoise.  Accordingly, service connection for a low back disorder is granted.  


ORDER

Service connection for a low back disorder is granted.  


REMAND

During the course of this appeal, the Veteran's claim for entitlement to TDIU has been denied substantially on the basis that he was not service connected for any disability.  Having determined that service connection is warranted for his low back disorder, this issue should first be reevaluated by the RO prior to adjudication by the Board.

Specifically, entitlement to TDIU must first contemplate the severity of the Veteran's service-connected disabilities.  38 C.F.R. § 4.16(a).  Thus, the appropriate disability rating for his service-connected low back disability must first be identified.

Moreover, if the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), the RO must consider, whether the Veteran's disability picture warrants referral to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with notice as to what evidence is required in order to establish entitlement to TDIU.

2.  The RO/AMC shall acquire the records for any treatment the Veteran has received for his low back disability that have not already been associated with the record, after obtaining his permission for the release of such records.

The RO/AMC shall also acquire any evidence available regarding the Veteran's daily activities or correctional facility employment that would indicate the extent of his employability.  

3.  If feasible, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disability on his employability.  The claims file and a copy of this remand must be provided for the examiner's review.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the appellant is unable to secure or maintain substantially gainful employment solely as a result of his service connected disability.

The examination report must include a complete rationale for all opinions and conclusions expressed.  If the examiner is unable to provide such an opinion without resorting to speculation, a rationale should be given as to why such an opinion cannot be provided.

If the examination is unable to be performed due to the Veteran's incarceration, the examiner shall provide an opinion based on the medical evidence of record.  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


